DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 06/01/2021 is acknowledged.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 06/01/2021 has been entered. Claim 1-2 have been amended, claim 4 has been cancelled, and no claim have been added. Claims 5-9 are withdrawn. Accordingly, claims 1-3 and 5-9 are pending with claims 1-3 under examination.
	The cancellation of claim 4 obviates the 112(b) rejection, which is hereby withdrawn.
Claim Interpretation
	Note: the following discussion of the claim interpretation is the same claim interpretation provided in the 02/01/2021 office action.
In the interest of clarity of the record, the limitations of “wherein an emission[…]” (in claims 1-2) and “wherein the emission[…]” (in claim 4) are being treated as contingent limitations; the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (MPEP 2111.04 II.). Thus, in claims 1-2 and 4, the claims are being interpreted such that the product (metal or tin alloy) performs the claimed function (an emission of α-ray of 0.002 cph/cm2 or less) when the product is subjected to the claimed condition (heating in an atmosphere).
	Further, it is noted that the temperature recited in dependent claim 4 (“at 200°C”) is different than the temperature recited in independent claim 1 (“at 100°C”). Although the two specific temperatures are distinct, claim 4 is interpreted as being further limiting to claim 1, in view of paragraph [0022] of the applicant’s specification, which discusses that “the α-ray emission is likely to increase as the heating temperature increases”. Claim 4 is interpreted as being narrower in scope, because the higher temperature of 200°C would result in a greater α-ray emission such that the α-ray emission would be closer (i.e. narrower in scope) to the claimed α-ray emission upper bound of 0.002 cph/cm2 when subjected to the higher heating temperature.
	It is additionally noted that the claims are being interpreted such that the claimed temperatures of “at 100°C” and “at 200°C” are the temperatures of the heating atmosphere, and not necessarily the temperature of the metal/tin alloy itself; paragraph [0022] of the applicant’s specification states “The reason for setting the heating condition to "100°C for six hours" in the invention of the first aspect is the actual operation environment being estimated to be approximately 100°C”. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shindo et al. (US 20090098012 A1; of record).
Regarding claims 1-3:
Shindo teaches a high purity tin or tin alloy, which meets the claimed “metal” (metal being tin) of claim 1. With regard to the claimed “tin alloy” of claims 2-3, Shindo teaches a Sn-Cu-Ag alloy, a Sn-Ag alloy, and a Sn-Zn alloy (see Examples 5-7: [0071-0079] and Table 2).
	Shindo’s measured alpha ray values are within the presently-claimed upper bounds of 0.0005, 0.0006, and 0.0007 cph/cm2 (in claims 1-2) such that there is a strong prima facie expectation that Shindo’s measured alpha ray values would still be within the claimed range when subjected to the claimed temperature(s) for six hours, in view of Examples 1-7 (see Tables 2, which is the same as the claimed upper bound at 100°C in claim 1, and less than the claimed upper bounds of 0.0006 and 0.0007 cph/cm2 in claims 1-2 at the claimed temperatures of 100°C and 200°C for the claimed durations.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
In the alternative, in the case in which Shindo’s alloy examples do not possess the claimed emission values when subjected to the claimed temperatures for the claimed durations, the claimed alpha ray values would still be obvious to achieve: Shindo clearly establishes the relationship between the alpha radiation and the contents of radioactive alpha particle-emitting elements such as U, Th, Pb, and Bi, which must be within certain ranges, such as ≤ 5 ppb for U and Th, and ≤ 1 ppm for Pb and Bi (see Abstract, Tables 1-2, [0032], [0034], [0040], [0045], and [0051-0088]). If the U, Th, Pb, and Bi contents are not within the disclosed ranges, the alpha particle radiation exceeds the required maximum value of 0.001 cph/cm2. Further minimizing or eliminating the U, Th, Pb, and Bi contents such that the emission values would be within the claimed ranges would be obvious to one of ordinary skill in the art before the effective filing date of the invention, as doing so would reduce the alpha radiation of Sn-based solder material to predictably reduce the risk of soft errors in semiconductor electronics (Abstract).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanou (US 20130028786 A1; of record).
Regarding claims 1-3:
Kanou discloses a low alpha-dose tin or tin alloy (Title; Abstract), which meets the claimed “metal” of claim 1. With regard to the claimed “tin alloy” of claims 2-3, Kanou teaches a Sn-Cu-Ag alloy, a Sn-Ag alloy, and a Sn-Zn alloy (see Examples 5-7: [0134-0144]).
Kanou teaches that the tin or tin alloy has an alpha ray count of less than 0.0005 cph/cm2 (Abstract), which is notably substantially the same as the claimed upper bound at 100°C in claim 1, and less than the remainder of the claimed upper bounds of claims 1-2. Kanou’s measured alpha ray values are the same as or lower than the presently-claimed upper bounds of 0.0005, 0.0006, and 0.0007 cph/cm2 such that there is a strong prima facie expectation that Kanou’s measured alpha ray values would still be within the claimed range when subjected to the claimed temperature(s) for six hours, in view of Examples 1-7 (see [0060-0100] and [0134-0144]) disclosing very low alpha ray doses in the inventive examples, ranging from 0.0003 to 0.0005 cph/cm2, which are within the claimed ranges. Thus, it is prima facie expected for the alloy of Kanou to possess the claimed emission values in claims 1-2 at the claimed temperatures for the claimed durations.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
2. Further minimizing or eliminating the U, Th, Pb, and Bi contents such that the emission values would be within the claimed ranges would be obvious to one of ordinary skill in the art before the effective filing date of the invention, as doing so would reduce the alpha radiation of Sn-based solder material to predictably reduce the risk of soft errors in semiconductor electronics (Abstract).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jung et al. (US 20140060252 A1; of record).
Regarding claims 1-3:
Jung discloses a low alpha radiation purified tin (Title; Abstract), which meets the claimed “metal” of claim 1. With regard to the claimed “tin alloy” of claims 2-3, Jung teaches using the tin in a tin-based alloy such as a tin-copper alloy or a tin-silver alloy [0025], [0038].
2 (Abstract) which anticipates the claimed values of 0.0005, 0.0006, and 0.0007 cph/cm2 or less at the claimed temperatures for the claimed durations in claims 1-2. Although Jung does not explicitly teach that the alpha ray count of 0.0001~0.0005 cph/cm2 is measured after heating the metal in an atmosphere for six hours at 100°C or 200°C as characterized by claims 1-2, Jung’s measured alpha radiation values are substantially within the presently-claimed upper bounds such that there is a strong prima facie expectation that Jung’s measured alpha ray values would still be within the claimed range when subjected to the claimed temperature(s) for six hours.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I). 
In the alternative, in the case in which Jung’s alloy examples do not possess the claimed emission values when subjected to the claimed temperatures for the claimed durations, the claimed alpha ray values would still be obvious to achieve: Jung establishes the relationship between the alpha radiation and the contents of radioactive alpha particle-emitting elements such Pb, and Bi, which must be within the “ppb” range (which is less than the “ppm” range) [0013] and the level of alpha radiation [0006-0009], [0017], [0019], [0056-0057]. Further minimizing or eliminating the Pb and Bi contents to be within the “ppb” range (rather than the “ppm” range) such that the emission values would be within the claimed ranges would be obvious to one of ordinary skill in the art before the effective filing date of the invention, as doing so would reduce 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. (US 20160097139 A1; of record).
Regarding claim 1:
Takemoto teaches manufacturing a high purity tin (Abstract), which meets the claimed “metal” of claim 1.
The alpha ray count of the metallic tin is 0.001 cph/cm2 or less (see [0030-0031], [0060], [0071], [0074]), which overlaps with the claimed ranges of 0.0005 and 0.0006 cph/cm2 or less. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Takemoto does not explicitly teach that the alpha ray count of 0.001 cph/cm2 or less is measured after heating the metal in an atmosphere for six hours at 100°C or 200°C for six hours in an atmosphere as characterized by claim 1.
However, Takemoto teaches that the purity level is 5N or higher [0061], and that the amounts of Bi, Th, and U (see [0061] for complete list of elemental impurities) are less than the detection limit values [0062]; the phrase "less than the detection limit value" means Th and U are less than 0.005 ppm, and Bi is less than 0.01 ppm. In view of Th, U, and Bi (and Pb content is less than 0.1 ppm: [0030-0031], [0064]) commonly being alpha radiation-emitting elements, minimizing these elemental contents to be within the disclosed ranges means that the high purity tin of Takemoto would prima facie be expected to have alpha radiation values within the claimed ranges when subjected to the claimed temperature(s) and durations in an atmosphere. 
.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kanou (US 20140010705 A1; of record).
Regarding claim 1:
Kanou teaches a copper or a copper alloy (Title; Abstract), which meets the claimed “metal” of claim 1.
Kanou teaches that the copper has an alpha ray count of less than 0.001 cph/cm2 (Abstract) which overlaps with the claimed ranges of 0.0005 and 0.0006 cph/cm2 or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kanou does not explicitly teach that the alpha ray count of 0.001 cph/cm2 is measured after heating the metal in an atmosphere for six hours at 100°C or 200°C as characterized by claim 1.
However, Kanou clearly establishes the relationship between the alpha radiation and the contents of radioactive alpha particle-emitting elements such as U, Th, Pb, and Bi, which must be within certain ranges, such as ≤ 5 ppb for U and Th, and ≤ 0.1 ppm for Pb and Bi (see [0056], 2. Further minimizing (or eliminating) the U, Th, Pb, and Bi contents such that the emission values would be within the claimed ranges would be obvious to one of ordinary skill in the art before the effective filing date of the invention, as doing so would reduce the alpha radiation of Cu-based solder material to predictably reduce the risk of soft errors in semiconductor electronics (Abstract).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (US 20150217409 A1; of record).
Regarding claim 1:
Akagawa teaches an Ag ball having a low alpha dose (Abstract), which meets the claimed “metal” of claim 1.
Akagawa teaches that the Ag has an alpha ray count of less than or equal to 0.0010 cph/cm2 (see paragraphs [0022], [0035], [0062]) which overlaps with the claimed ranges of 0.0005 and 0.0006 cph/cm2 or less. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Akagawa does not explicitly teach that the alpha ray count of 0.001 cph/cm2 is measured after heating the metal in an atmosphere for six hours at 100°C and 200°C as characterized by claim 1.
2 [0057]. Further eliminating or minimizing the U and Th contents such that the emission values would be within the claimed ranges would be obvious to one of ordinary skill in the art before the effective filing date of the invention, as doing so would reduce the alpha radiation of Ag-based solder material to predictably reduce the risk of soft errors in semiconductor electronics (Abstract; [0057]).

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive.
In pages 6-11 of the arguments, the applicant summarizes the 102/103 rejections. The applicant argues (see last four paragraphs on page 11 of the arguments) that the office action’s assertions that the claimed properties are expected and/or obvious are unfounded. The applicant further states that none of the cited references teach or suggest any properties related to α-ray emission associated with heating, let alone properties related to both types of α-ray emissions at the same time. Indeed, Applicants assert that, prior to the claimed invention, one of ordinary skill in the art would have been unable to conceive of a means of limiting the α-ray emission associated with heating without undue experimentation.
The examiner respectfully disagrees. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.). The rejections above provide evidence of a substantially identical product with accompanying rationale to suggest that the prior art products would meet the claimed contingent limitations (see Claim Interpretation section above and/or in 02/01/2021 Non-Final Rejection), and/or in the alternative, obviousness of the claimed product. Thus, the burden of production has shifted to the applicant.

The applicant argues that one of ordinary skill in the art would readily understand the mechanisms of α-ray emission fundamentally differ between one caused by heating and one due to elapsed time, and that the inventors unexpectedly discovered the mechanism of α-ray emission caused by heating is due to a phenomenon that 210Po distributed in the metal is concentrated on its surface when the metal is subjected to heating (see first four paragraphs on page 12 of arguments).
The argument is respectfully not found persuasive; the disclosure, as originally filed, does not appear to discuss the unexpected discovery as suggested by the applicant. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements 
Furthermore, even if the applicant did unexpectedly discover said phenomenon, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable (MPEP 2112).
In addition, the applicant has not provided evidence or rationale to suggest that the prior art products would not possess the claimed emission values, or to suggest that minimizing/eliminating radioactive elements (as discussed in the rejections above) would not result in the claimed product, or to suggest that the claimed product possesses emission values are not achievable by prior art processes. "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (MPEP 2144.05 III. A).
In response to the applicant’s argument that none of the cited documents provide any teaching with regard to the emission increase by heating (see last paragraph on page 12 of arguments), the examiner respectfully disagrees, as the rejections above provide evidence and rationale to suggest that the claimed properties are prima facie expected to be present and would meet the claimed contingent limitations (see Claim Interpretation section in 02/01/2021 Non-Final Rejection) and/or obvious. 

With regard to the applicant’s assertion that one of ordinary skill in the art would have had no way to limit the alpha ray emissions, particularly the alpha ray emissions associated with heating, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731